Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 was filed after the mailing date of the Notice of Allowance on 5/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS cites reference CN103117613 which correlates to US Patent Publication 2013/0076188. The reference and the invention share that the a loop and the b loop of the coils are located in circumferentially consecutive slots.  The reference cites only the phase loop is accommodated in the slots, whereas in the invention the beginning loop of a first phase of a circling set of coils accommodates the ending loop of another phase.  The coils in the reference make coils as shown in figure 3 and 5C where an a loop is adjacent to b loop in the wave winding variant.  The specification describes and c overlaps a and d over overlaps. Figures 11A-11C show the related lap winding variant.  Figure 12 shows a third variant that comprises parallel sections. In the invention loops a-1 to a-n make a first circle around the circumference of the stator and loops b-1 to b-n circles almost a second circumference around the stator.  The examiner described in the reasons for allowance how the slot S1 accommodates both the Ua-1 loop and the Vb-n loop in the same slot, as shown in figure 5A and 5B.  In the reference only one phase is accommodated in the consecutive slots.  The reference also cites the first section is received in different ones of the single phase slot, but in the invention the a-1 loop and the b-2 loop are accommodated in the same slot, as shown in figure 5A.  
As such references CN103117613 and related US 2013/0076188 do not teach the claimed invention, especially the last paragraph.
Allowable Subject Matter
Claims 1-10 are allowed.

Claim 1 is allowable for a rotating electric machine comprising: 
a stator that includes a stator core that has a circular cylindrical shape and is provided with a plurality of slots that are arranged in a circumferential direction, and a stator winding that comprises a plurality of phase coils that are wound around the slots; and 
a rotor that is arranged so as to oppose the stator in a radial direction and has a plurality of magnetic poles in the circumferential direction, wherein 
each phase coil is configured such that a first end is connected to an external terminal, a second end is connected to a neutral point, and 2n (n being a natural number) circling coils are arranged so as to circle the stator core and connected in series, and a neutral-point-side coil is housed in a first slot in which a terminal-side coil is housed, wherein: 
the terminal-side coil is a circling coil that is arranged on the external-terminal side of a first phase coil among the phase coils; the neutral-point-side coil is a circling coil that is arranged on the neutral-point side of a second phase coil among the phase coils; and the second phase coil is different in phase from the first phase coil.
For the purpose of prosecution the examiner had to review the specification to understand how the structural functional aspects of the last limitation can be made and operated.  The term circling coil is one of the 2n coils that circle a plurality of magnetic poles. A phase coil comprises 2n coils and these from the specification, the phase coil circles the stator core twice, where the first end of the phase coil connects the phase terminal and the second end of the phase coil connects to the neutral point connection. In the embodiment, each circling coil circles 5 slots and cores and the next circling coil starts 1 further slot away.  Because of the pattern the beginning slot S1 houses both the circling loop U1a (out) of for the terminals side of phase U and the circling loop for the neutral-point side Vb8 (in) of phase V as shown in the applicant’s figures 5A and 5B.   The applicant’s claimed limitations will exist reasonably when the number of slots in a stator are divisible by the applicant’s circling loop pitch, plus one. 

Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 28, 2021